Citation Nr: 1610156	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-25 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


ISSUE


Entitlement to service connection for a dental condition for VA compensation purposes, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	State of South Carolina, Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes by way of background that the Veteran did not specify in his claim whether he was seeking entitlement to service connection for a dental condition for VA compensation purposes, for VA dental treatment purposes, or both.  However, as the Veteran is already in receipt of VA dental treatment as a TDIU recipient "authorized any needed dental treatment" as provided under 38 C.F.R. § 17.161(h), the issue for decision in this case is entitlement to service connection for a dental condition for VA compensation purposes.

In September 2012, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.

The issue of whether there is new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sleep apnea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2012, the Board remanded the Veteran's claim so that all of his recent VA treatment records dated since September 2009 could be associated with the claims file.  The Board also directed that the Veteran be afforded a VA examination.

Subsequently, the Veteran's recent VA treatment records dated through April 2013 were associated with the electronic Virtual VA file, and the Veteran was afforded a VA examination in April 2013.  The April 2013 VA examiner did not, however, review the recent VA treatment records in the Virtual VA file.  Rather, he only reviewed the paper claims file.

Therefore, an April 2013 deferred rating decision directed that the recent VA treatment records dated since September 2009 in Virtual VA be printed for inclusion in the paper claims file, and that the paper claims file be returned to the VA examiner for review and for an addendum opinion.  

Subsequently, the same VA examiner provided a May 2013 addendum, which reflects the examiner noted he reviewed the claims file.  However, the VA examiner did not indicate that the VA treatment records dated from September 2009 to April 2013 were made available for his review.  In that regard, the Board notes that around March 2014, the Veteran's entire paper claims file was uploaded into the VBMS electronic system, and the VBMS file does not include a copy of those VA treatment records dated from September 2009 to April 2013 that are still located in the Virtual VA file.

Likewise, a subsequent May 2013 deferred rating decision notes that at that time, the paper claims file still did not include copies of the September 2009 to April 2013 VA treatment records, and directed again that they be printed and placed in the claims file, and provided to the VA examiner for his review and for another addendum.

Subsequently, a July 2013 addendum was prepared by the same VA examiner, which again notes generally that the "claims file" was reviewed, but does not indicate whether the VA treatment records dated from September 2009 to April 2013 were made available for his review.  The Board notes that the RO's request for the medical opinion specifically asked that the VA examiner note his review of these treatment records in his report.  

The Board acknowledges that the Veteran's representative, in his brief, has requested that this matter be remanded in light of the above.

Therefore, in light of the above, the Board finds that this matter should be remanded so that copies of all of the Veteran's VA treatment records dated from September 2009 to April 2013 may be associated with the now fully electronic VBMS claims file, and so that the April 2013 VA examiner may be asked to review the claims file, including the Veteran's VA treatment records dated from September 2009 to February 2016, to and clarify whether there is any change in his medical opinion.

As a final matter, the Board acknowledges that the Veteran's representative has also alleged that the VA examiner did not answer questions five and six posed by the Board in its September 2012 remand.  It appears, however, that the representative intended to reference questions five and six of the disability benefits questionnaire (DBQ), which questions were answered in the May 2013 addendum (along with several questions posed by the Board). 

Accordingly, the case is REMANDED for the following action:

1.  Associate specifically with the VBMS claims file copies of all of the Veteran's VA dental treatment records dated from September 2009 to April 2013.

2.  After the above development has been completed, ask the VA examiner who prepared the April 2013 VA examination report and the May 2013 and July 2013 addenda to review the claims file, including the Veteran's VA dental treatment records dated from September 2009 to February 2016 in VBMS, and to clarify whether there is any change in his prior opinion after reviewing those records.
Please ask the VA examiner to specifically note in his addendum opinion that he has reviewed the Veteran's VA dental treatment records dated from September 2009 to February 2016 - note merely that he reviewed the "claims file" - in order to avoid further remand.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

